Title: To Alexander Hamilton from Ebenezer Stevens, 7 June 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            Majr Genl. Alexr Hamilton
            Sir
            New York 7 June 1799
          
          I have examined the Returns inclosed in yours of ye. 5th. Inst. and agreeable to Your Instructions, have taken abstracts, of the one from West Point & forwarded the original to Saml Hodgdon Esqre. Intendt. of Mility Stores, with a request yt. the Several Articles therein mentioned, may be forwarded me via Amboy, as soon as Possible and expect in the Course of Next week to Receive them—
          With respect to the Return of Stores &c Wanted at D’Etroit, I have carefully examined it, and am of opinion that One  Tun & an half of Cannon Powder with a Complete sett of Uniform for a Company of Artillerests is necessary to be forwarded, which will be Sufficient for the present—I would thank You to order a Returns from all the places, in order that I might place them in a Book for that Purpose, that I may inform you at any time, what articles are on hand & What will be Wanted—I am With Consideration Sir Yr Hble St.
          
            Ebenr Stevens. 
          
        